                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

                                            )
IN RE:
                                            ) Case No.:
                                            )             CR619-008, J. Alvarado-Valadez
LEAVE OF ABSENCE REQUEST
                                            )             CR619-014, S. Solano-Gonzalez
ALEJANDRO V. PASCUAL, IV
                                            )
February 5 through February 7, 2020;
                                            )
February 10 through February 14, 2020;
                                            )
March 3 through March 6, 2020



                                         ORDER

         Upon consideration of the Motion for Leave of Absence filed by the United

 States of America in the above-cited case on behalf of Assistant United States

 Attorney Alejandro V. Pascual, IV for the dates of February 5 through February 7, 2020;

 February 10 through February 14, 2020 and March 3 through March 6, 2020 for military

 duty with the Georgia Army National Guard; same is hereby GRANTED.

         This WK day of 'HFHPEHU, 2019.




                                         CHRISTOPHER
                                          HRISTOPHER L. RAY
                                         U60$*,675$7(-8'*(
                                         U 6 0$*,675$7( -8'*(
                                         SOUTHERN DISTRICT OF GEORGIA
